Exhibit 10.7
RESTRICTED STOCK UNIT AWARD AGREEMENT




        CUSTOMERS BANCORP, INC. (the "Company") is pleased to award you
Restricted Stock Units pursuant to the Customers Bancorp, Inc. 2019 Stock
Incentive Plan (the "Plan"). This Restricted Stock Unit Award Agreement (the
“Agreement”) is made as of ________, by and between Customers Bancorp, Inc. and
____________ (the “Grantee”).


        WHEREAS, the Grantee is a valued employee, officer, director, consultant
or advisor of the Company or one of its subsidiaries; and


        WHEREAS, the Company maintains the Customers Bancorp, Inc. 2019 Stock
Incentive Plan; and


Pursuant to the actions of the Company’s Board of Directors and the Committee
established under the Plan, the Company wishes to conditionally transfer rights
to receive Restricted Stock Units of common stock, of the Company, to the
Grantee pursuant to the terms of the Plan, subject to the additional terms and
conditions set forth herein.


        NOW, THEREFORE, the Company and the Grantee, intending to be legally
bound, hereby agree as follows:


1.Subject to and as soon as practicable following the satisfaction of the
vesting conditions set forth in Paragraph 2 below, and subject to your
acceptance of this agreement, the Grantee will be awarded [______] Restricted
Stock Units of the Company’s common stock (“Award Shares”).


2. (a) Subject to Paragraph 2(c) below, the Grantee shall be entitled to receive
the Award Shares that shall be the earlier of (i) the vesting schedule as
outlined below (ii) the date of the Grantee’s death, or (iii) a “Change in
Control” as defined by the Plan:


–Vesting schedule -


(b)  Unless otherwise determined by the Committee, the vesting of Restricted
Stock Units will be suspended during the period of any approved leave of absence
in which the Grantee has a right to reinstatement. Upon the Grantee’s return to
employment, vesting will resume.


(c) If the Grantee’s employment or service with the Company is terminated for
any reason other than death prior to the vesting schedule, this Agreement shall
automatically terminate, the Grantee shall forfeit all unvested Restricted Stock
Units and rights hereunder, and no Restricted Stock Units or other consideration
shall be transferred to Grantee pursuant to this Agreement.


3. Unless the Grantee and the Company make other arrangements satisfactory to
the Company with respect to the payment of withholding taxes, no Award Shares
shall be transferred to the Grantee pursuant to Paragraph 2(a), above until the
grantee has satisfied all tax obligations regarding the vesting thereof.


Page 1 of 2 2019 Plan Agreement Created 9/10/2019 19RS0919



--------------------------------------------------------------------------------

Exhibit 10.7
4. Nothing in this Agreement is intended to give any Grantee the right to remain
employed or service of the Company, or shall interfere with or restrict, in any
way, the rights of such person to terminate Grantee’s employment or service at
any time, subject to the terms of any employment or service agreement by and
between the Company and Grantee.


5.  This Agreement is subject to the terms of the Plan and the Grantee hereby
acknowledges receipt of a copy of the Plan. Except as otherwise stated, all
terms used herein and not defined herein shall have the meanings set forth in
the Plan.


6. This Agreement shall be governed by the substantive law of the Commonwealth
of Pennsylvania, without giving effect to the choice of law principles thereof.


        The Company has executed this Agreement with intent to be legally bound
hereby, as of the first date set forth above.




CUSTOMERS BANCORP, INC.
 
 
Grantee:
 
 
    





Page 2 of 2 2019 Plan Agreement Created 9/10/2019 19RS0919

